United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           July 24, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                           No. 02-31083
                         Summary Calendar



                         DARRELL GUILBEAU,

                                    Plaintiff-Appellant,

                              versus

                GRASSO PRODUCTION MANAGEMENT, INC.;
                  UNION PACIFIC RESOURCES COMPANY;
                     WADLEIGH INDUSTRIES, INC.,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 00-CV-1603-A
                       --------------------

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Darrell Guilbeau appeals the summary judgment in favor of the

defendants in his personal injury lawsuit brought under the Outer

Continental Shelf Lands Act, 43 U.S.C. § 1331 et seq.    He contends

that this court’s interpretation of the Borrowed Employee Doctrine,

which the district court used to find that Union Pacific Resources



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 02-31083
                                     -2-

Co. (Union) was immune from suit, runs counter to the legislative

intent Congress’s 1984 amendments to 33 U.S.C. § 904.             This court

has previously rejected such an argument.            See West v. Kerr-McGee

Corp., 765 F.2d 526, 530 (5th Cir. 1985).            One panel of this court

may not overrule another absent intervening en banc or Supreme

Court precedent.      Hogue v. Johnson, 131 F.3d 466, 491 (5th Cir.

1997).

      Guilbeau also contends that the district court erred in

holding that he was a borrowed employee of Union because the

contract between his employer, Shaw Bagwell, and Union stated that

borrowed-employee     status    would   not   arise.        Parties    may   not

contractually prevent a legal status, such as that of a “borrowed

employee,” from arising. See Melancon v. Amoco Prod. Co., 834 F.2d

1238, 1245 (5th Cir. 1988).         Guilbeau has not established that he

was   not   a   borrowed   employee   based   upon    the   “reality    at   the

worksite.”      Id. at 1244; Ruiz v. Shell Oil Co., 413 F.2d 310, 313

(5th Cir. 1969).       Guilbeau’s assertion that he has been denied

equal protection by the district court’s refusal to hold Union to

this contractual provision is without merit; he has not established

that he is being treated differently from any “similarly situated”

individual.       Mayabb v. Johnson, 168 F.3d 863, 870 (5th Cir.

1999)(citation and internal quotation marks omitted).

      Guilbeau contends that the district court erred in dismissing

his   claims    against    Grasso   Production   Management     (Grasso)     and

Wadleigh Industries (Wadleigh) on the grounds that the employees of
                                No. 02-31083
                                     -3-

these companies that were arguably responsible for the injuries

suffered by Guilbeau were also borrowed employees of Union.          See 33

U.S.C. § 933(i).       He maintains that these companies signed a

contract with Union barring a finding of borrowed-employee status.

Such a provision does not per se bar a finding by the courts of

such a status.      Melancon, 834 F.2d at 1245.       As Guilbeau has not

challenged the district court’s finding that the “realities of the

workplace”   made    the    Grasso   and   Wadleigh   employees   “borrowed

employees” of Union, any such argument is abandoned. See Brinkmann

v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).

     Guilbeau has not shown that the district court erred in

granting summary judgment in favor of the defendants. See Amburgey

v. Corhart Refractories Corp., 936 F.2d 805, 809 (5th Cir. 1991);

FED. R. CIV. P. 56.        Consequently, the judgments of the district

court are AFFIRMED.